Case 2:19-cv-06562-VEB Document 31 Filed 03/29/21 Page 1 of 1 Page ID #:1347



  1
  2
  3
  4
  5
  6
  7
  8                        UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
      ROSELLE RAMIN REAMICO,                   )   Case No.: 2:19-cv-06562-VEB
 11                                            )
                   Plaintiff,                  )   ORDER AWARDING EQUAL
 12                                            )   ACCESS TO JUSTICE ACT
            vs.                                )   ATTORNEYS’ FEES AND
 13                                            )   EXPENSES PURSUANT TO 28
      ANDREW SAUL,                             )   U.S.C. § 2412(d) AND COSTS
 14   Commissioner of Social Security,         )   PURSUANT TO 28 U.S.C. § 1920
                                               )
 15                Defendant                   )
                                               )
 16                                            )
 17
            Based upon the parties’ Stipulation for the Award and Payment of Equal
 18
      Access to Justice Act Fees, Costs, and Expenses:
 19
            IT IS ORDERED that fees and expenses in the amount of $3,000.00 as
 20
      authorized by 28 U.S.C. § 2412, and no costs authorized by 28 U.S.C. § 1920, be
 21
      awarded subject to the terms of the Stipulation.
 22
      DATE:       March 29, 2021
 23
 24                             /S/ VICTOR E. BIANCHINI
                                VICTOR E. BIANCHINI
 25                             UNITED STATES MAGISTRATE JUDGE
 26

                                               -1-
